UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                 )
ELEANOR M. FARAR,                                )
                                                 )
Plaintiff,                                       )
                                                 )
v.                                               ) Case No.: 1:17-cv-2072 (RMM)
                                                 )
EARLIE WESTON COFFIELD, III, et al.,             )
                                                 )
Defendants.                                      )
                                                 )

                         MEMORANDUM OPINION AND ORDER

        This case involves negligence claims arising from an incident in which Defendant Earlie

Weston Coffield, III (“Mr. Coffield”) allegedly drove an automobile and hit and injured Plaintiff

Eleanor M. Farar (“Plaintiff” or “Ms. Farar”) while she was walking across a street in

Washington, D.C. Pending before the Court is Ms. Farar’s Consent Motion to Remand Case to

the Superior Court of the District of Columbia (“Motion to Remand”). See Pl.’s Consent Mot.

Remand Case to Sup. Ct. of D.C. (“Pl.’s Mot. Remand”), ECF No. 27. Ms. Farar contends that

the addition of a non-diverse defendant in her amended complaint deprived this Court of

jurisdiction, and therefore requests that the Court remand this action to the District of Columbia

Superior Court. See Pl.’s Mot. Remand ¶ 4. In addition, Defendant and Cross-Claim Plaintiff

Government Employees Insurance Company (“GEICO”) has moved for summary judgment and

proposes that the Court resolve its summary judgment motion even if the remaining claims are

dismissed for lack of subject matter jurisdiction. See GEICO’s Mot. Summ. J., ECF No. 35.
Having considered the parties’ submissions and the attachments thereto, 1 the Court DISMISSES

this matter for lack of subject matter jurisdiction, DENIES Plaintiff’s Motion to Remand, and

DENIES AS MOOT Defendant GEICO’s Motion for Summary Judgment.

                                         BACKGROUND

   I.       Factual Allegations

         On February 23, 2017, Ms. Farar, a resident of Washington, D.C., was crossing H Street,

N.E. at 6th Street, N.E. in Washington, D.C. on foot when an automobile driven by Mr. Coffield

collided with Ms. Farar. See Am. Compl. at Count I ¶ 1. Ms. Farar was walking in the

pedestrian crosswalk when she was struck, and she characterizes the collision as negligent and

careless. See id. The vehicle that Mr. Coffield was driving was part of an “auto sharing

program.” See id. Defendant GetAround, Inc. (“GetAround”) and the alleged title owner of the

vehicle, Defendant Mariano de Jesus Siguenza (“Mr. Siguenza”), allegedly co-owned the

vehicle. Id.

   II.      Procedural History

         On October 5, 2017, Ms. Farar initiated this action by filing a complaint against

Defendants Mr. Coffield, GetAround, and GEICO seeking damages for negligence and personal




   1
      See Pl.’s Mot. Remand; Def. GEICO’s Resp. to Mot. to Remand, ECF No. 29; Pl.’s Sur-
Reply to Def. GEICO’s Resp. to Pl.’s Mot. Remand, ECF No. 31; Pl.’s Mem. of Law Regarding
Ct.’s Authority to Remand, Transfer, or Dismiss the Present Proceedings, ECF No. 33; Def.
GEICO’s Suppl. Resp. to Mot. Remand (“Def. GEICO’s Suppl. Resp.”), ECF No. 34;
GetAround’s Mem. Regarding Ct.’s Authority to Remand, Transfer or Dismiss (“GetAround’s
Mem. Re. Ct.’s Authority”), ECF No. 36; Pl.’s Suppl. Mem. of Law Regarding Ct.’s Authority to
Remand, Transfer, or Dismiss the Present Proceedings, ECF No. 37; Def. Coffield’s Resp. to
Pl.’s Suppl. Mem. of Law, ECF No. 38.



                                                  2
injury. See generally Compl., ECF No. 1.2 Ms. Farar did not raise any claims under federal law 3

and asserted diversity jurisdiction, pursuant to 28 U.S.C. § 1332(a), as a basis for filing in federal

court. See id. at 1 ¶ 1.4 On March 22, 2018, Ms. Farar sought leave to amend her complaint to

add Mr. Siguenza as a defendant, based on information obtained in discovery. See Pl.’s Consent

Mot. for Leave to File First Am. Compl., ECF No. 25. The Court granted Ms. Farar leave to

amend on April 3, 2018. See 4/3/2018 Min. Order. In the Amended Complaint, Ms. Farar

named Mr. Siguenza as a defendant and alleged that he was a resident of Washington, D.C. See

Am. Compl. at 2 ¶ 5.

       Shortly after filing the Amended Complaint, Ms. Farar filed a Motion to Remand. See

Pl.’s Mot. Remand. Ms. Farar asserted that the addition of Mr. Siguenza as a defendant deprived

the Court of diversity jurisdiction because Mr. Siguenza and Ms. Farar were District of Columbia

residents. See id. ¶ 4. Although the Amended Complaint alleges that Mr. Coffield also resides

in the District of Columbia, Ms. Farar did not allege that his change in residence divested the

Court of diversity jurisdiction. See Am. Compl. at 2 ¶ 3 (alleging that Mr. Coffield testified to

being a D.C. resident although he lived in Maryland when the first complaint was filed). See

generally Pl.’s Mot. Remand (discussing only Mr. Siguenza’s residence in its analysis of

diversity jurisdiction). Defendant GEICO filed a response in which it: asserted that it had not

consented to remanding the case; argued that because this case originated in federal court, the

removal statute that Ms. Farar cited as a basis for remand does not apply; noted that the record




   2
      On November 17, 2017, Mr. Coffield filed a Notice correcting his name in this case to
“Earle Weston Coffield, III.” Praecipe, ECF No. 13.
   3
      Ms. Farar has not invoked federal question jurisdiction and has acknowledged that no
federal question exists in this matter. See Pl.’s Mot. Remand ¶ 4.
   4
      Page numbers cited in this Memorandum Opinion and Order reference the ECF page
numbers present in the header of the document.


                                                  3
lacked evidence to confirm that Mr. Siguenza is a citizen of the District of Columbia; suggested

that the Court might have diversity jurisdiction; and requested “additional time to consider its

options.” Def. GEICO’s Resp. to Mot. Remand ¶¶ 1, 7–14 & n.1, ECF No. 29. The remaining

defendants named in the original complaint, GetAround and Mr. Coffield, filed no response, and

Mr. Siguenza had not yet been served at that time. Ms. Farar filed a reply to GEICO’s response,

although she labeled it a “sur-reply,” seeking a hearing and asking that GEICO “advise the Court

and counsel of its position” on the Motion to Remand. See Pl.’s Sur-reply to Def. GEICO’s

Resp. to Pl.’s Mot. Remand at 1, 5, ECF No. 31.

          By June 20, 2018 Minute Order, the Court requested supplemental briefing from the

parties regarding whether the addition of a new defendant who had not yet consented to proceed

before a magistrate judge — Mr. Siguenza — affected the Court’s authority to rule on Plaintiff’s

pending Motion to Remand. Ms. Farar and all three Defendants filed memoranda in response to

the Court’s Minute Order. See generally Getaround’s Mem., ECF No. 43; Pl.’s Mem. of Law,

ECF No. 44; Def. Coffield’s Mem. of Law, ECF No. 45; Def. GEICO’s Suppl. Mem., ECF No.

46. In a subsequent filing, Ms. Farar proposed to serve Mr. Siguenza with the Amended

Complaint so that he could state his position regarding proceeding before a Magistrate Judge.

See Pl.’s Surreply to GEICO’s Resp. to Pl.’s Partial Consent Mot. for Status Hr’g ¶¶ 5–6, ECF

No. 49.

          By Minute Order dated October 10, 2018, the Court extended the time in which Ms. Farar

could serve Mr. Siguenza. Ms. Farar filed proof of service on October 17, 2018, demonstrating

that she had timely served Mr. Siguenza with the Amended Complaint. See Return of

Service/Affidavit, ECF No. 53. On November 5, 2018, Mr. Siguenza filed his Answer to the

Amended Complaint, see ECF No. 54, and a Notice indicating that he consented to proceeding




                                                 4
before the undersigned for all purposes, including trial. See Notice, Consent, and Reference of a

Civil Action to a Magistrate Judge, ECF No. 55. The parties have all now consented to proceed

before a Magistrate Judge in this action, thereby resolving any prior ambiguity regarding the

Court’s authority to resolve the pending motions.

                                      LEGAL STANDARD

   I.      Subject Matter Jurisdiction

        Under Federal Rule of Civil Procedure 12, if the Court finds “at any time that it lacks

subject-matter jurisdiction, the court must dismiss the action.” F ED. R. CIV. P. 12(h)(3). Federal

courts may address questions of subject matter jurisdiction even if no party has moved to dismiss

the action. See Ashcroft v. Iqbal, 556 U.S. 662, 671 (2009) (“Subject-matter jurisdiction cannot

be forfeited or waived and should be considered when fairly in doubt.”); G. Keys PC/Logis NP v.

Pope, 630 F. Supp. 2d 13, 15 (D.D.C. 2009) (“When it perceives that subject matter jurisdiction

is in question, the Court should address the issue sua sponte.”); see also Noel Canning v. NLRB,

705 F.3d 490, 496 (D.C. Cir. 2013) (noting that “federal courts, being courts of limited

jurisdiction, must assure themselves of jurisdiction over any controversy they hear”), aff’d but

criticized, 134 S. Ct. 2550 (2014).

        When evaluating subject matter jurisdiction, the Court “must accept all of the complaint’s

well-pleaded factual allegations as true and draw all reasonable inferences from those allegations

in the plaintiff[’s] favor.” G. Keys PC/Logis NP, 630 F. Supp. 2d at 16. However, the Court

“need not accept factual inferences drawn by plaintiffs if those inferences are not supported by

facts alleged in the complaint, nor must the Court accept plaintiff[’s] legal conclusions.”

Masoud v. Suliman, 816 F. Supp. 2d 77, 79 (D.D.C. 2011) (quoting Speelman v. United States,

461 F. Supp. 2d 71, 73 (D.D.C. 2006)) (internal quotation marks omitted). The Court also may




                                                 5
consider information outside of the complaint and look to “undisputed facts evidenced in the

record, or the complaint supplemented by undisputed facts plus the court’s resolution of disputed

facts.” Masoud, 816 F. Supp. 2d at 80 (quoting Herbert v. Nat’l Acad. of Sci., 974 F.2d 192, 197

(D.C. Cir. 1992)) (internal quotation marks omitted).

   II.      Diversity Jurisdiction

         28 U.S.C. § 1332 confers diversity jurisdiction to federal courts in “all civil actions where

the matter in controversy exceeds the sum or value of $75,000 . . . and is between — (1) citizens

of different States.” 28 U.S.C. §1332(a)(1). The statute requires “complete diversity of

citizenship,” and “diversity jurisdiction does not exist unless each defendant is a citizen of a

different State from each plaintiff.” Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365, 373

(1978); see also In re Lorazepam & Clorazepate Antitrust Litig., 631 F.3d 537, 541 (D.C. Cir.

2011); Lutfi v. Lockheed Martin Corp., 78 F. Supp. 3d 364, 367–68 (D.D.C. 2015). A plaintiff

who invokes diversity jurisdiction as a basis for filing suit in federal court bears the burden of

establishing diversity of citizenship. See Naartex Consulting Corp. v. Watt, 722 F.2d 779, 792

(D.C. Cir. 1983) (“[T]he party seeking the exercise of diversity jurisdiction bears the burden of

pleading the citizenship of each and every party to the action.”); see also Novak v. Capital Mgmt.

& Dev. Corp., 452 F.3d 902, 906 (D.C. Cir. 2006). Given that “federal courts are of limited

jurisdiction,” a presumption exists “against the existence of diversity jurisdiction.” Naartex, 722
F.2d at 792 (citing 13 CHARLES ALAN WRIGHT ET AL., FEDERAL PRACTICE AND PROCEDURE §§

3522, 3611 (1975)).

                                           DISCUSSION

         Ms. Farar contends that the addition of Mr. Siguenza as a defendant deprived the Court of

diversity jurisdiction and requests that the Court remand this action to the Superior Court of the




                                                   6
District of Columbia instead of dismissing the case. See Pl.’s Mot. Remand ¶ 4. The Court

agrees that Ms. Farar has failed to establish complete diversity and consequently has not

demonstrated that subject matter jurisdiction lies in this Court; but the Court rejects Ms. Farar’s

proposal to remand the case to the D.C. Superior Court. “If a court finds that diversity does not

exist, it must, absent another basis for federal jurisdiction, dismiss the case under Civil Rule

12(b)(1).” Prakash v. Am. Univ., 727 F.2d 1174, 1181 (D.C. Cir. 1984); see also FED. R. CIV. P.

12(h)(3) (requiring that if a court finds “at any time that it lacks subject-matter jurisdiction, the

court must dismiss the action.”). Further, this matter originated in federal court and was not

removed from the Superior Court. Accordingly, the Court must dismiss the case for lack of

subject matter jurisdiction, and remand would be improper. As the Court lacks subject matter

jurisdiction, it cannot exercise supplemental jurisdiction over the claims involving GEICO and

declines to sever those claims.

    I.      The Complaint Does Not Establish Diversity Jurisdiction

         “[W]hen a plaintiff files a complaint in federal court and then voluntarily amends the

complaint, courts look to the amended complaint to determine jurisdiction.” Rockwell Int’l

Corp. v. United States, 549 U.S. 457, 473–74 (2007); cf. Washer v. Bullitt Cty., 110 U.S. 558,

562 (1884) (“When a petition is amended by leave of the court, the cause proceeds on the

amended petition.”). Diversity of citizenship is the pertinent jurisdictional issue, and the Court’s

analysis therefore begins with the Amended Complaint’s factual allegations regarding the state,

district, or territory of which each party is a citizen. See Am. Fiber & Finishing, Inc. v. Tyco

Healthcare Grp., LP, 362 F.3d 136, 139–42 (1st Cir. 2004) (evaluating diversity jurisdiction

based on citizenship of the parties to the amended complaint and rejecting argument that the

diversity analysis should focus solely on the existence of diversity when the original complaint




                                                   7
was filed); Curry v. U.S. Bulk Transp., Inc., 462 F.3d 536, 540 (6th Cir. 2006) (noting that

although “[t]he general rule is that diversity is determined at the time of the filing of a lawsuit

. . . persuasive authority counsels that . . . diversity must be determined at the time of the filing of

the amended complaint” if the complaint has been amended to identify a new party).

        As a plaintiff who has invoked diversity jurisdiction as a basis for filing the complaint in

this Court, Ms. Farar bears the burden of demonstrating that the Court has jurisdiction to review

the case, by pleading facts that establish jurisdiction or presenting other evidence sufficient to

make that showing. See generally Khadr v. United States, 529 F.3d 1112, 1115 (D.C. Cir. 2008).

That burden requires Ms. Farar to “plead[] the citizenship of each and every party to the action.”

Novak, 452 F.3d at 906 (quoting Naartex, 722 F.2d at 792) (internal quotation marks omitted).

Specifically, to establish diversity jurisdiction, Ms. Farar must demonstrate that each party —

Ms. Farar, Mr. Coffield, Mr. Siguenza, GetAround, and GEICO — is a citizen of a different

state, district, or territory than each opposing party; any overlap in citizenship would defeat

diversity. See In re Lorazepam, 631 F.3d at 541. “Citizenship is an essential element of federal

diversity jurisdiction,” and therefore “failing to establish citizenship is not a mere technicality.”

Novak, 452 F.3d at 906. Further, “the citizenship of every party to the action must be distinctly

alleged [in the complaint] and cannot be established presumptively or by mere inference.” Meng

v. Schwartz, 305 F. Supp. 2d 49, 55 (D.D.C. 2004).

        “For purposes of assessing diversity jurisdiction, an individual is a citizen of the state in

which she is domiciled.” Herbin v. Seau, 317 F. Supp. 3d 568, 572 (D.D.C. 2018); see also

Prakash, 727 F.2d at 1180 (noting that the evidence relevant to determine diversity jurisdiction

“is that relating to the domiciles of the parties”). To determine domicile, the court considers both

“physical presence in a state[] and intent to remain there for an unspecified or indefinite period




                                                   8
of time.” Prakash, 727 F.2d at 1180. An individual’s residence is not necessarily a proxy for his

or her domicile, and therefore does not establish the state of which that individual is a citizen for

purposes of diversity jurisdiction. See Novak, 452 F.3d at 906; Core VCT Plc v. Hensley, 59 F.

Supp. 3d 123, 125 (D.D.C. 2014) (“Although ‘residency is indicative of domicile, it is not

determinative.’” (quoting Naegele v. Albers, 555 F. Supp. 2d 129, 134 (D.D.C. 2005))); Lopes v.

Jetsetdc, LLC, 4 F. Supp. 3d 238, 241 (D.D.C. 2014) (“Citizenship depends upon domicile, and,

as domicile and residence are two different things, it follows that citizenship is not determined by

residence.” (internal quotation marks omitted) (quoting Shafer v. Children’s Hosp. Soc’y of L.A.,

265 F.2d 107, 121–22 (D.C. Cir. 1959))).

       To determine the citizenship of a corporate entity, courts look to the corporation’s state of

incorporation and principal place of business. See Novak, 452 F.3d at 906–07; 28 U.S.C. § 1332.

Subject to certain exceptions that are inapplicable here, a corporation will be deemed a citizen of

each state in which it has been incorporated and of the state where its principal place of business

is located. See 28 U.S.C. § 1332.

       Here, the Amended Complaint fails to “plead the requisite facts to establish complete

diversity.” Naartex, 722 F.2d at 792 & n.20. The complaint addresses the residence of the

individuals who are named parties to this action but fails to allege facts regarding their domicile.

See Am. Compl. at 2 ¶¶ 2–3 (alleging that Mr. Coffield and Ms. Farar are residents of the

District of Columbia); id. at 2 ¶ 5 (alleging that Mr. Siguenza is a resident of the District of

Columbia). “[A]n allegation of residence alone is insufficient to establish the citizenship

necessary for diversity jurisdiction.” Novak, 452 F.3d at 906 (quoting Naartex, 722 F.2d at 792

n.20) (internal quotation marks omitted). In his answer, Mr. Siguenza admitted that he is a D.C.

resident but did not affirmatively allege any additional information that would permit the Court




                                                  9
to determine whether the District of Columbia is his domicile. See Def. Siguenza’s Answer to

Pl.’s First Am. Compl. (“Def. Siguenza’s Answer”) ¶ 5, ECF No. 54. Mr. Coffield did not

answer the complaint. Consequently, on the current record, the Court cannot determine whether

diversity jurisdiction exists in this matter. See Naartex, 722 F.2d at 792 n.20 (finding facts

insufficient to establish citizenship for purposes of diversity jurisdiction where plaintiff had

“alleged merely the states of residence”).

       The complaint also fails to plead sufficient facts to establish the citizenship of the

corporate defendants. Ms. Farar alleges that GetAround has a principal place of business in

California and “is a Delaware company,” and GetAround admits those allegations. See Am.

Compl. at 2 ¶ 4; Def. GetAround’s Answer to First Am. Compl. at 1 ¶ 4, ECF No. 28. However,

it is unclear whether GetAround’s admitted status as “a Delaware company” means that it was

incorporated in Delaware; if so, GetAround would be deemed a citizen of Delaware and

California for purposes of diversity jurisdiction. Given this uncertainty, the Record fails to fully

establish GetAround’s corporate citizenship. Likewise, the complaint does not identify the

state(s) in which GEICO is incorporated and merely alleges the location of GEICO’s home

office: Chevy Chase, Maryland. See Am. Compl. at 2 ¶ 6. As GEICO did not affirmatively

allege information about the state(s) in which it was incorporated in its Answer or Crossclaim

Complaint, the Record does not fully establish GEICO’s citizenship. The Court could take

judicial notice of corporate documents GetAround and GEICO may have filed with the

Securities and Exchange Commission or a Secretary of State, but declines to do so given that no

party has cited such records or requested judicial notice. But see In re Lorazepam & Clorazepate

Antitrust Litig., 900 F. Supp. 2d 8, 18 (D.D.C. 2012) (taking judicial notice of corporate records

regarding the states in which corporations were incorporated).




                                                 10
       In sum, the Amended Complaint and other pleadings do not establish the parties’

citizenship. Indeed, if the non-corporate parties are citizens of the states in which they reside,

complete diversity does not exist. When faced with similarly deficient complaints, some courts

have allowed the plaintiff to amend the complaint or supplement the record to attempt to

establish diversity jurisdiction, rather than dismissing a case outright. See, e.g., Lopes v.

JetSetDC, LLC, 994 F. Supp. 2d 126, 132, 133–34 (D.D.C. 2014) (granting motion to amend

complaint to permit plaintiff to plead facts necessary to establish complete diversity of

citizenship). See generally District of Columbia ex rel. Am. Combustion, Inc. v. Transamerica

Ins. Co., 797 F.2d 1041, 1044 (D.C. Cir. 1986) (noting that insufficient allegations of diversity

may be cured by allowing the party to amend the allegations); Barlow v. Pep Boys, Inc., 625 F.

Supp. 130, 133 (E.D. Pa. 1985) (“[T]he failure to state the grounds upon which jurisdiction

depends does not automatically result in dismissal of the complaint; leave to amend the

complaint should be freely given in order to cure this defect.”). However, this case is in an

unusual procedural posture because the Plaintiff no longer contends that diversity jurisdiction

exists, and two of the Defendants, GetAround and Mr. Coffield, have already consented to the

dismissal of this action so that it can be refiled in D.C. Superior Court. See GetAround’s Mem.

Re. Ct.’s Authority at 1, ECF No. 36 (consenting to voluntary dismissal to allow refiling in D.C.

Superior Court); Def. Coffield’s Resp. to Pl.’s Suppl. Mem. of Law ¶¶ 1–2, ECF No. 38.

       To be sure, GEICO seeks to remain in federal court and had previously asked the Court

to defer deciding whether to dismiss the action until Mr. Siguenza’s citizenship had been

established. See Def. GEICO’s Suppl. Resp. at 2–3, ECF No. 34 (asserting that it would be

premature to resolve the motion to dismiss before Mr. Siguenza responds to the complaint and

before the record establishes the locale of Mr. Siguenza’s citizenship). However, GEICO raised




                                                 11
that argument before Mr. Siguenza had filed his answer — where he admitted that he is a D.C.

resident. See Def. Siguenza’s Answer ¶ 5. Further, neither GEICO nor any other party has

questioned or sought supplementation of the record regarding the citizenship of any of the other

parties — individual5 or corporate — even though the complaint’s allegations fail to address

critical facts pertinent to citizenship. Accordingly, the Court will dismiss the complaint, based

on Ms. Farar’s failure to adequately plead diversity jurisdiction. See Abiodun v. Google, LLC,

No. 18-2241 (UNA), 2018 WL 5817361, at *1 (D.D.C. Nov. 5, 2018) (dismissing a complaint

for lack of jurisdiction because “[p]laintiff has provided no information to ascertain each

defendant’s citizenship”). See generally Arbaugh v. Y&H Corp., 546 U.S. 500, 514 (2006)

(“[W]hen a federal court concludes that it lacks subject-matter jurisdiction, the court must

dismiss the complaint in its entirety.”).

   II.      The Court has no Authority to Remand this Matter to the D.C. Superior Court

         Although Ms. Farar requests that the Court remand this matter to the D.C. Superior Court

per 28 U.S.C. § 1447(c), the Court is unable to do so. See Pl.’s Mot. Remand at ¶ 2. 28 U.S.C. §

1447(c) governs matters removed from state court. However, this case originated in federal

court and has never been in the D.C. Superior Court. Accordingly, 28 U.S.C. § 1447(c) does not

apply to this case, and the Court lacks the authority to remand the case to the D.C. Superior

Court. See Clarke ex rel. Medina v. District of Columbia, No. 06-0623 (JR), 2007 WL 1378488,

at *2 (D.D.C. May 9, 2007) (“[P]laintiffs request that, if I am inclined to dismiss the remaining

counts, I instead remand the case to Superior Court. That I cannot do, as this case was never




   5
      GEICO and Ms. Farar have argued that Mr. Coffield’s change of residence from Maryland
to the District of Columbia, between the filing and amendment of the initial complaint, does not
deprive the Court of diversity jurisdiction. See Def. GEICO’s Resp. to Mot. Remand ¶ 3, ECF
No. 29; Pl.’s Sur-Reply to Def. GEICO’s Resp. to Pl.’s Mot. to Remand ¶ 6, ECF No. 31.


                                                12
filed in Superior Court.”); cf. 14C CHARLES ALAN WRIGHT ET AL., FEDERAL PRACTICE AND

PROCEDURE § 3739 & n.13 (4th ed. 2018) (noting that “federal courts cannot remand an action

that was originally filed in federal court”).

   III.      The Court will not Retain Jurisdiction Over or Sever the Claims Involving
             GEICO

          GEICO contends that if the Court finds that it lacks diversity jurisdiction to review Ms.

Farar’s claims, the Court should exercise supplemental jurisdiction over the claims involving

GEICO. See Def. GEICO’s Suppl. Resp. at 5–7. If a court has original jurisdiction over some

claims in an action, “it may exercise supplemental jurisdiction over additional claims that are

part of the same case or controversy.” Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S.
546, 552 (2005); see also 28 U.S.C. § 1367. However, “[i]ncomplete diversity destroys original

jurisdiction with respect to all claims, so there is nothing to which supplemental jurisdiction can

adhere.” Exxon Mobil Corp., 545 U.S. at 554; see also In re Lorazepam, 631 F.3d at 541–42

(quoting same). As neither Ms. Farar nor GEICO has established that complete diversity exists,

there are no claims within the Court’s original jurisdiction that would permit the Court to

exercise supplemental jurisdiction over claims brought by or against GEICO. See id.

          GEICO alternatively requests that the Court sever the claim against it and then rule on

GEICO’s currently pending Motion for Summary Judgment, in furtherance of “interests of

efficiency and judicial economy.” Def. GEICO’s Suppl. Resp. at 7–8. Federal Rule of Civil

Procedure 21 permits courts to “add or drop a party” and to “sever any claim against a party.”

FED R. CIV. P. 21 (“[T]he court may at any time, on just terms, add or drop a party. The court

may also sever any claim against a party.”). It is well settled that courts may use Rule 21 to

dismiss a nonessential non-diverse party, thereby preserving the court’s jurisdiction over the

remainder of the case. See In re Lorazepam, 631 F.3d at 542 (recognizing district court’s



                                                  13
authority “to dismiss non diverse parties and retain jurisdiction over the rest of the case”).

However, GEICO cites no authority in which a court has interpreted Rule 21 to allow the

severance of one party’s claims when a different party’s presence in the suit deprives the court of

diversity jurisdiction. The Tenth Circuit rejected a similar request to sever a diverse defendant’s

claims in Ravenswood Investment Co., L.P. v. Avalon Correctional Services, 651 F.3d 1219,

1224 (10th Cir. 2011), finding “no authority for the proposition that creating multiple federal

actions is a permissible way to cure a jurisdictional defect in a diversity case,” and reasoning that

severing diverse defendants’ claims and thereby “allowing cases to be split into multiple federal

actions to achieve complete diversity in pieces of the litigation over which the court lacked

subject matter jurisdiction at the outset . . . would create an end-run around the longstanding rule

requiring complete diversity at the time of filing.” Severing claims in such circumstances would

undermine the requirement of complete diversity, and the Court declines to venture down that

path.

                                   CONCLUSION AND ORDER

        For the foregoing reasons, it is hereby

        ORDERED that this matter is DISMISSED without prejudice for lack of subject

matter jurisdiction; and it is further

        ORDERED that Plaintiff’s Consent Motion to Remand Case to the Superior Court of the

District of Columbia [ECF No. 27] is DENIED; and it is further




                                                  14
         ORDERED that Defendant GEICO’s Motion for Summary Judgment [ECF No. 35] is

DENIED as moot in light of the Court’s dismissal of this matter for lack of subject matter

jurisdiction.


                                                                       2019.01.25
Dated:
          January 25, 2019                                             11:13:13 -05'00'
                                            ROBIN M. MERIWEATHER
                                            UNITED STATES MAGISTRATE JUDGE




                                               15